Citation Nr: 0714565	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-42 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability prior to May 17, 2005.

2.  Entitlement to an initial rating in excess of 40 percent 
for a bilateral hearing loss disability since May 17, 2005.

3.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, as secondary to Agent Orange exposure.

4.  Entitlement to service connection for residuals of a 
right hand injury.

5.  Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the RO granted 
entitlement to service connection for a hearing loss 
disability in August 2004 and initially assigned a 
noncompensable evaluation.  The veteran disagreed with the 
rating.  However, a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the statement of the case and 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a noncompensable rating is to be assigned 
prior to May 17, 2005, and a 40 percent rating after May 17, 
2005, the Board will proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Further, as noted, the RO increased the evaluation for 
hearing loss to 40 percent, effective May 17, 2005.  The 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issues with 
respect to hearing loss are as described on the title page. 

The issues of entitlement to service connection for residuals 
of right and left hand injuries are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 17, 2005, audiometric test results 
corresponded to numeric designations no worse than Level III 
for the veteran's right ear and Level III for his left ear.

2.  Since May 17, 2005, there is evidence of an 
"exceptional" pattern of hearing loss.

3.  Since May 17, 2005, audiometric test results corresponded 
to numeric designations no worse than Level VII for the 
veteran's right ear and Level VIII for his left ear.

4.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

5.  The veteran's currently-diagnosed skin disorders are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  

6.  A chronic skin disorder was not manifest during service; 
chronic skin manifestations were not identified for many 
years after service. 

7.  The veteran's current skin disorders are unrelated to 
service.


CONCLUSIONS OF LAW

1.  Prior to May 17, 2005, the criteria for an initial 
compensable rating for a bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 
(2006).

2.  Since May 17, 2005, the criteria for an initial rating in 
excess of 40 percent for a bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2006).

3.  A skin disorder, claimed as chloracne, was not incurred 
or aggravated in service, and may not be presumed to have 
been incurred or aggravated in service, including as 
secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

I.  Entitlement to Increased Ratings for a Bilateral Hearing 
Loss Disability Prior to and Since May 17, 2005

In addition to the laws and regulations outlined above, in 
general, to evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Tables VI, VIa, VII.  Organic impairment of hearing acuity is 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 
C.F.R. § 4.85(a), (d).  

Further, the regulation include additional provisions that 
pertain to "exceptional patterns of hearing impairment" 
under 38 C.F.R. § 4.86.  Specifically, when the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2006).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2006).  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2006).  

At a personal hearing before the RO in March 2005, the 
veteran testified that he received treatment at VA and at a 
private hearing aid center.  He had been told that he needed 
hearing aids.  He reflected that he had trouble at work 
hearing people and had been reprimanded or told that he 
needed to pay better attention.  He thought his chances of 
promotion were unlikely due to hearing loss.  He indicated 
that he could not hear his wife.  She testified that his 
hearing loss was frustrating because she had to repeat things 
or he would not realize how loud he was talking.

In July 2004, the veteran underwent a VA audiometric 
examination.  At that time, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
30
30
30
35
LEFT
n/a
30
30
50
40

The average decibel loss was 31 for the right ear and 37 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear, and of 76 percent in 
the left ear.  The diagnosis was mild sensorineural hearing 
loss in both ears with a moderate notch at 3,000 Hz in the 
left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran had a numeric designation of III for his right ear 
and III for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII resulted in a finding that a noncompensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss was warranted.

Next, the exceptional patterns of hearing impairment were not 
applicable in this case because, as noted above, results of 
audiology testing did not show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more.  
38 C.F.R. § 4.86(a).  Likewise, the audiometric results 
reported above showed that the veteran did not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. 
§ 4.86(b).

In May 2005, the veteran underwent another VA audiometric 
examination.  At that time, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
65
75
80
90
LEFT
n/a
75
85
95
105

The average decibel loss was 78 for the right ear and 90 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear, and of 88 percent in 
the left ear.  The diagnosis was moderate to profound 
sensorineural hearing loss, bilaterally.  

Based on the May 2005 audiogram, the veteran is entitled to 
have his hearing loss evaluated under 38 C.F.R. § 4.86(a).  
In that situation, and using Table VIA, which is the most 
favorable to the veteran, the veteran had a numeric 
designation of VII for his right ear and VIII for his left 
ear.  Application of 38 C.F.R. § 4.85, Table VII results in a 
finding that a 40 percent disability evaluation for the 
veteran's service-connected bilateral hearing loss was 
warranted.  Parenthetically, the Board notes that the veteran 
did not meet the puretone thresholds requirement under 
38 C.F.R. § 4.86(b) in the May 2005 examination. 

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the veteran's service-connected 
hearing loss disability prior to May 17, 2005, and a 40 
percent evaluation since May 17, 2005, but no more.  As noted 
above, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions and the Board has no choice but to deny the 
veteran's claims for a higher rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In addition to these examination results, the record also 
contains evidence of a private audiology examination dated in 
February 2005.  There is no indication that this examination 
made use of the Maryland CNC Speech Recognition Test as 
required by the regulations and is therefore not adequate for 
rating purposes.  

Finally, the Board does not doubt that limitations caused by 
hearing loss may adversely impact the veteran's 
employability, but loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
There is no evidence demonstrating that the veteran's hearing 
loss markedly interferes with his employability, or that he 
has required frequent hospitalizations to treat this 
disability.  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).

II.  Entitlement to Service Connection for a Skin Disorder, 
Claimed as Chloracne, as Secondary to Agent Orange Exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2006).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claim fails under either analysis.

The veteran claims that exposure to Agent Orange during his 
military service in Vietnam caused his current skin 
disorders, which have been variously diagnosed.  At a 
personal hearing, he testified that he developed skin sores 
during service which continued after he was discharged.  He 
reflected that a civilian doctor told him that he must have 
gotten something from being overseas.  He indicated that he 
was told that it was acneform because he had been exposed to 
Agent Orange.  He stated that he had been from one doctor to 
another and no one was able to tell him exactly what it was 
but that they have said that it was some kind of chloracne 
form.

The veteran related that he had tried to get records from the 
civilian doctors but that the records are no longer 
available.  He stated that he had seen several physician for 
about 4 years after service.  He indicated that he was 
getting all his current treatment from VA.  He stressed that 
the condition was embarrassing and his wife noted that the 
sores were sometimes painful.  He concluded that the doctors 
told him that he had folliculitis but he did not believe it.  

The veteran served in Vietnam from August 1967 to August 
1968.  Because the veteran had qualifying service in Vietnam, 
exposure to Agent Orange is presumed.  However, after a 
review of the file, the Board finds that the evidence does 
not support the claim.  First, the Board notes that the 
service medical records fail to show diagnoses related to a 
skin disorder of any kind.  The veteran's service separation 
examination dated in August 1968 reflects a normal clinical 
evaluation of his skin.  Therefore, the evidence does not 
show a chronic skin disorder during military service.

In May 2000, the RO denied a claim for service connection for 
"jungle rot" because it was not shown in service.  By 
rating decision dated in July 2003, the RO reopened a claim 
for a skin disorder based on Agent Orange exposure on the 
basis that "jungle rot" was not on the list of presumptive 
Agent Orange conditions.   In October 2003, he filed the 
current claim and, for the first time, asserted that his skin 
disorder was chloracne, which the RO considered a new claim.  

Post-service medical evidence reflects current skin diagnoses 
of, among other things, possible erythrasma, bilateral groins 
(May 2003), intertrigo with early acanthosis nigricans 
(October 2003), subcutaneous dermatitis and folliculitis 
(January 2004), and superficial and deep perivascular 
dermatitis (punch biopsy of March 2005).   Outpatient 
treatment records make no mention of chloracne or of any skin 
disorder related to chloracne.

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his skin disorders are due to Agent 
Orange exposure.  38 C.F.R. § 3.309 (2006).  Significantly, 
his variously-identified skin disorders are not on the list 
of presumptive diseases associated with Agent Orange 
exposure.  As such, the veteran's claims for service 
connection on the basis of Agent Orange exposure must 
necessarily be denied. 

The veteran further asserts that his various diagnoses should 
be considered as equivalent to chloracne.  The veteran has 
offered no medical evidence of a relationship between the two 
and the Board finds that the disorders are not otherwise 
shown to be medically related.  While chloracne is on the 
list of presumptive disease, the skin disorders identified in 
the clinical record are not.  Therefore, the veteran's claim 
for a skin disorder cannot be granted on the basis of being 
correlated with chloracne.  

In addition, the claim must be denied on a direct basis 
because the evidence does not show a chronic skin disorder in 
service.  As noted above, the veteran's service separation 
examination was normal.  Further, the evidence does not show 
continuity of symptomatology subsequent to military discharge 
with respect to the current skin disorders claimed on appeal.  

Moreover, the veteran has not provided any medical evidence 
that would etiologically link his claim of skin disorders 
with military service or otherwise show a relationship.  He 
has only offered his lay statements concerning a 
relationship.  Thus, the claim for service connection is 
denied on a direct basis.

The Board has considered the veteran's contention that his 
skin disorders are due to Agent Orange exposure.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a skin disorder during active duty 
or until many years after service.  He lacks the medical 
expertise to offer an opinion as to the diagnosis of current 
pathology, as well as to medical causation of any current 
disability.  In the absence of competent, credible evidence 
of a chronic disability in service, lack of continuity of 
relevant symptomatology, the absence of a medical nexus, 
service connection is not warranted for a skin disorder.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

With respect to the claim for hearing loss, the Board notes 
that the appeal stems from the original grant of service 
connection in August 2004.  Once service connection is 
granted, the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Sutton v. Nicholson, 20 Vet. App. 419 (2006) (compliance with 
38 U.S.C.A. § 5103(a) notice was not required in an appeal 
for an increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (notices of disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).

The veteran was notified of the VCAA as it applies to his 
claim for hearing loss, as well as his claim for service 
connection for a skin disorder, by correspondence dated in 
April 2004 (skin) and May 2004 (hearing loss).  He has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims. 

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and post-service clinical records, including private 
records, have been associated with the claims file.  He has 
indicated that he had treatment shortly after service 
separation but that those records are not available.  
Further, the veteran requested and was provided with a 
hearing before the RO in March 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, VA audiological examinations were obtained in July 
2004 and May 2005.  Additionally, the available medical 
evidence is sufficient for adequate determinations, as there 
is no competent evidence of record showing that any of the 
veteran's skin disorders are related, directly or 
presumptively, to service.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating (for hearing loss); however, he was 
not provided with notice of the type of evidence necessary to 
establish a rating or an effective date for hearing loss or a 
skin disorder.  Any questions as to the appropriate rating 
(for a skin disorder) or effective date to be assigned (for 
both issues) are moot as the claims have been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

An initial compensable rating for a bilateral hearing loss 
disability prior to May 17, 2005, is denied.

An initial rating in excess of 40 percent for a bilateral 
hearing loss disability since May 17, 2005, is denied.

Service connection for a skin disorder, claimed as chloracne, 
as secondary to Agent Orange exposure, is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for residuals of right and left hand injuries, the 
Board finds that the claims should be remanded for due 
process considerations.

Specifically, in July 2003, the RO denied a claim for 
bilateral hand injuries.  In June 2004, within the one-year 
period, the veteran submitted a handwritten statement 
addressing the July 2003 rating decision regarding the right 
and left hand injuries and offered additional assertions as 
to the reason that the hand injuries should be service-
connected.  The Board finds that this is a valid Notice of 
Disagreement.  

To date, however, no Statement of the Case (SOC) has ever 
been issued.  The Veterans Claims Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not yet issued an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issues 
of entitlement to service connection for residuals of right 
and left hand injuries.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
veteran and his representative on the 
issues of entitlement to service 
connection for residuals of right and 
left hand injuries.  The veteran is 
informed that the claims will be returned 
to the Board following the issuance of 
the statement of the case only if they 
are perfected by the filing of a timely 
and adequate substantive appeal.  If a 
timely substantive appeal is filed as to 
either of these issues, the issues should 
be certified to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


